 



ADAPTIVE MEDIAS, INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
February 3, 2016, by and between Adaptive Medias, Inc., a Nevada corporation
(the “Company”), and John Strong (“Executive”).

 

WHEREAS, the Company desires to employ Executive on the terms and subject to the
conditions set forth herein; and

 

WHEREAS, Executive desires to be employed by the Company on such terms and
subject to such conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1. Duties and Scope of Employment.

 

(a) Term. Executive’s employment hereunder shall be effective as of February 3,
2016 (the “Effective Date”) and shall continue until the third (3rd) anniversary
thereof, unless terminated earlier pursuant to Section 4 of this Agreement. The
period of Executive’s employment under this Agreement is referred to herein as
the “Employment Term.”

 

(b) Position and Duties. During the Employment Term, Executive shall serve as
the Chief Executive Officer of the Company and shall report to the Company’s
Board of Directors (the “Board”). In such position, Executive shall have the
duties, authority and responsibility as are determined from time to time by the
Board, which duties, authority and responsibility are consistent with the
Executive’s position.

 

(c) Obligations. During the Employment Term, Executive will perform Executive’s
duties faithfully and to the best of Executive’s ability. For the duration of
the Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board.

 

2. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without Cause or notice. Executive understands and agrees that neither
Executive’s job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of Executive’s employment
with the Company. However, as described in this Agreement, Executive may be
entitled to severance benefits depending on the circumstances of Executive’s
termination of employment with the Company.

 

3. Compensation.

 

(a) Base Salary. The Company will initially pay Executive an annual base salary
of $72,000 as compensation for Executive’s services. On January 1, 2017,
Executive’s annual base salary shall be increased to $225,000. Executive’s
annual base salary, as in effect from time to time, is referred to herein as
Executive’s “Base Salary”. Executive’s Base Salary will be paid periodically in
accordance with the Company’s normal payroll practices and be subject to
required withholdings.

 

-1- 

   

 

 (b) Restricted Stock. In connection with the execution of this Agreement, the
Company will recommend that the Board grant Executive 2,250,000 shares of the
Company’s common stock (the “Shares”) at the fair market value per share of the
common stock on the date of this agreement and the execution of a restricted
stock award agreement (the “Award Agreement”) on the Company’s standard form.
Two-thirds (%) of the total number of shares Shares (the “Released Shares”)
shall vest (as defined in the Award Agreement) as of the Effective Date (the
“Vesting Commencement Date”) and will not be subject to the Company’s repurchase
option set forth in the Award Agreement. One-third (A3) of the remaining Shares
(the “Unreleased Shares”) shall vest on the first anniversary of the Vesting
Commencement Date, and an additional one-third (A) of the Unreleased Shares
shall vest each year thereafter on the same day and month as the Vesting
Commencement Date, subject to Executive’s continuing to provide services to the
Company through each such date and the accelerated vesting provisions set forth
herein.

 

(c) Change of Control. In the event that a Change of Control (as defined below)
occurs during the Employment Term or during the ninety (90) day period following
the effective date of any termination of Executive’s employment pursuant to
Section 4(a), then: (i) Executive shall be entitled to receive a lump-sum cash
bonus payment (the “Change of Control Bonus”) in an amount equal to the greater
of (A) the product of (x) Executive’s Base Salary, as then in effect, and (y) a
fraction, the numerator of which is the number of days remaining in the
Employment Term after the effective date of termination and the denominator of
which is 365 (less applicable withholdings) and (B) twenty four (24) months of
Executive’s Base Salary, as then in effect (less applicable withholdings); and
(ii) Executive will be entitled to accelerated vesting with respect to 100% of
the Unreleased Shares, subject to Executive’s continuing to provide services to
the Company through such date. As used in this Agreement, “Change of Control”
means (A) any transaction or series of transactions whereby all, or
substantially all, of the assets of the Company are sold, leased, exchanged or
transferred, or (B) any person or entity, or group of affiliated persons or
entities, becomes, directly or indirectly, the owner of securities of the
Company which represent fifty percent (50%) or more of the combined voting power
or equity of the Company’s then-outstanding securities. This Section 3(c) shall
terminate upon the first occurrence of a Change of Control.

 

(d) Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to members of senior management of the
Company. The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.

 

(e) Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policies and procedures, as
in effect from time to time. All such expenses incurred by Executive in one
calendar year must be reimbursed no later than the last day of the next calendar
year. Executive’s right to reimbursement is not subject to liquidation or
exchange for any other benefit.

 

4. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either the Company or Executive at any time and for any reason;
provided, however, that, unless otherwise provided herein, Executive shall be
required to give the Company at least one (1) month prior written notice of any
termination of Executive’s employment by Executive. Upon termination of the
Executive’s employment during the Employment Term, Executive shall be entitled
to the compensation and benefits described in this Section 4 and shall have no
further rights to any compensation or any other benefits from the Company or any
of its affiliates.

 

-2- 

   

 

(a) Termination for Reasons other than Cause, Death or Disability or Resignation
with Good Reason. If (i) the Company (or any parent or subsidiary or successor
of the Company) terminates Executive’s employment with the Company other than
for Cause, death or Disability, or (ii) Executive resigns from such employment
for Good Reason, then, subject to Section 5, Executive will be entitled to the
following:

 

(i) Severance Benefits. Executive will be entitled to (A) a lump-sum payment of
severance pay equal to the greater of (I) the product of (x) Executive’s Base
Salary, as then in effect, and (y) a fraction, the numerator of which is the
number of days remaining in the Employment Term after the effective date of
termination and the denominator of which is 365 (less applicable withholdings)
and (II) twelve (12) months of Executive’s Base Salary, as then in effect (less
applicable withholdings); and (B) provided that Executive timely elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) for Executive and Executive’s eligible
dependents, reimbursement from the Company for the COBRA premiums for such
coverage (at the coverage levels in effect immediately prior to her termination)
for up to Twenty Four (24) months following the termination date, as long as
Executive remains eligible for COBRA; provided, however, that if the Company
determines that reimbursed COBRA premiums would be deemed to be discriminatory
or to otherwise violate the then-applicable provisions of the Patient Protection
and Affordable Care Act and the Health Care and Education Reconciliation Act of
2010, and the guidance and regulations issued thereunder, the Company will in
lieu thereof provide to Executive a taxable monthly payment, payable on the last
day of a given month, in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the termination of employment date (which amount will be based on
the premium for the first month of COBRA coverage), which payments will be made
regardless of whether Executive elects COBRA continuation coverage and will
commence on the month following Executive’s termination of employment and will
end on the earlier of (x) the date upon which Executive obtains other employment
or (y) the date the Company has paid an amount equal to twenty four (24) such
monthly payments. For the avoidance of doubt, the taxable payments in lieu of
COBRA reimbursements may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholding.

 

(ii) Accelerated Vesting. Executive will be entitled to accelerated vesting with
respect to 100% of the Unreleased Shares.

 

(b) Termination for Cause, Death or Disability; Resignation without Good Reason.
If Executive’s employment with the Company (or any parent or subsidiary or
successor of the Company) terminates voluntarily by Executive (except upon
resignation for Good Reason), for Cause by the Company or due to Executive’s
death or disability, then all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and Executive will only be eligible for severance benefits in
accordance with the Company’s established policies, if any, as then in effect.

 

(c) Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or successor of the Company), the provisions of
this Section 4 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company may otherwise be entitled,
whether at law, tort or contract, in equity, or under this Agreement. Executive
will be entitled to no severance or other benefits upon termination of
employment other than those benefits expressly set forth in this Section 4.

 

-3- 

   

 

5. Conditions to Receipt of Severance; No Duty to Mitigate.

 

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 4(a) will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably satisfactory to
the Company (the “Release”) and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”). The Release will be provided to Executive
within five (5) days of Executive’s termination of employment and the Release
will provide Executive with twenty-one (21) or forty-five (45) days, depending
on the circumstances, to consider whether to sign the Release. If the Release
does not become effective and irrevocable by the Release Deadline, Executive
will forfeit any rights to severance or benefits under this Agreement. In no
event will severance payments or benefits be paid or provided until the Release
becomes effective and irrevocable.

 

(b) Nonsolicitation. The receipt of any severance benefits pursuant to Section
4(a) will be subject to Executive not violating the obligations of Executive
under Section 14 (Solicitation of Employees). In the event Executive breaches
such obligations, all continuing payments and benefits to which Executive may
otherwise be entitled pursuant to Section 4(a) will immediately cease.

 

(c) Section 409A. Notwithstanding anything in this Agreement to the contrary, no
severance payment will be made pursuant to Section 6(a) prior to Executive’s
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h).
It is intended that the payment described in Section 6(a) qualify for the
“short-term deferral” exception to Section 409A of the Code and each provision
of this Agreement shall be interpreted, to the extent possible, consistent with
that intent. Nevertheless, the Company cannot, and does not, guarantee any
particular tax effect or treatment of the severance amount due pursuant to
Section 6(a) of this Agreement. Except for the Company’s responsibility to
withhold applicable income and employment taxes from compensation paid or
provided to Executive, the Company will not be responsible for the payment of
any applicable taxes on compensation paid or provided to Executive. The Company
and Executive agree to work together in good faith to consider amendments to
this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A of the Code.

 

(d) Compliance with this Agreement. Executive’s receipt of any payments or
benefits under Section 4 will be subject to Executive continuing to comply with
the terms of this Agreement.

 

(e) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

 

6. Definitions.

 

(a) Cause. For purposes of this Agreement, “Cause” is defined as: (i)
Executive’s conviction of, or plea of nolo contendere to, a felony or any crime
involving fraud, embezzlement or any other act of moral turpitude; (ii)
Executive’s gross misconduct; (iii) Executive’s unauthorized use or disclosure
of any proprietary information or trade secrets of the Company or any other
party to whom Executive owes an obligation of nondisclosure as a result of
Executive’s relationship with the Company;

 

-4- 

   



 

(iv) Executive’s willful breach of any obligations under any written agreement
or covenant with the Company; or (v) Executive’s continued failure to perform
Executive’s employment duties after Executive has received a written demand of
performance from the Company which specifically sets forth the factual basis for
the Company’s belief that Executive has not substantially performed Executive’s
duties and has failed to cure such non-performance to the Company’s satisfaction
within ten (10) business days after receiving such notice.

 

(b) Code. For purposes of this Agreement, “Code” means the Internal Revenue Code
of 1986, as amended.

 

(c) Disability. For purposes of this Agreement, “Disability” shall be deemed to
exist if a medical doctor selected by the Company certifies that Executive is
unable, despite reasonable accommodation, to perform the essential functions of
his current position due to physical or mental illness, injury or other medical
condition for a period of not less than six (6) full months in any twelve (12)
month period; provided, however, that in the event the Company temporarily
replaces Executive, or transfers Executive’s duties or responsibilities to
another individual on account of Executive’s inability, despite reasonable
accommodation, to perform such functions due to a physical or mental illness,
injury or other medical condition that is, or is reasonably expected to become,
a Disability, then Executive’s employment shall not be deemed terminated by the
Company and Executive shall not be able to resign with Good Reason as a result
thereof.

 

(d) Good Reason. For the purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following, without Executive’s express written consent: (i) a material
reduction of Executive’s authority, duties, position or responsibilities, or the
removal of Executive from such position and responsibilities, either of which
results in a material diminution of Executive’s authority, duties or
responsibilities (other than temporarily while Executive is physically or
mentally incapacitated or as required by applicable law); (ii) a material
reduction in Executive’s Base Salary other than a general reduction in Base
Salary that affects all similarly situated executives in substantially the same
proportions; or (iii) a material change in the geographic location of
Executive’s primary work facility or location; provided, however, that a
relocation of less than forty (40) miles from Executive’s then present location
will not be considered a material change in geographic location. Executive will
not resign for Good Reason without first providing the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within ninety (90) days of the initial existence of the grounds for “Good
Reason” and a reasonable cure period of not less than thirty (30) days following
the date the Company receives such notice during which such condition must not
have been cured.

 

7. Limitation on Payments. None of the payments provided by this Agreement are
intended to be contingent upon a change in control event as described in Section
280G of the Code. However, in the unlikely event that the Company concludes,
based upon the advice of counsel, that any payment or benefit hereunder or
otherwise payable to Executive constitutes a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), and the net after-tax amount of any such
parachute payment is less than the net after-tax amount if the aggregate
payments and benefits to be made to Executive were three times Executive’s “base
amount” (as defined in Section 280G(b)(3) of the Code), less $1.00, then the
aggregate of the amounts constituting the parachute payments shall be reduced to
an amount equal to three times Executive’s base amount, less $1.00, and the
following provisions of this Section 7 shall apply :

 

-5- 

   



 

(a) The For purposes of determining the “net after-tax amount,” the Company will
cause to be taken into account all applicable federal, state and local income
and employment taxes and the excise taxes (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes). If a
reduction pursuant to this Section 7 is to occur, Executive will have no rights
to any additional payments and/or benefits that are being reduced, and (y)
reduction in payments and/or benefits will occur in the following order: (i)
reduction of cash payments, if any, which shall occur in reverse chronological
order such that the cash payment owed on the latest date following the
occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; and (ii) reduction of other benefits, if any, paid to
Executive, which shall occur in reverse chronological order such that the
benefit owed on the latest date following the occurrence of the event triggering
such excise tax will be the first benefit to be reduced. Notwithstanding, any
excise tax imposed will be solely the responsibility of Executive.
Notwithstanding the foregoing, to the extent the Company submits any payment or
benefit otherwise payable to Executive under this Agreement or otherwise to the
Company’s stockholders for approval in accordance with Treasury Regulation
Section 1.280G-1 Q&A 7, the and such payments and benefits will be treated in
accordance with the results of such vote, the foregoing provisions shall not
apply following such submission and such payments and benefits will be treated
in accordance with the results of such vote, except that any reduction in, or
waiver of, such payments or benefits required by such vote will be applied
without any application of discretion by the Participant and in the order
prescribed by this Section 7. In no event shall the Participant have any
discretion with respect to the ordering of Executive’s payment reductions.

 

(b) Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 7 will be made in writing by a
nationally recognized firm of independent public accountants selected by the
Company, the Company’s legal counsel or such other person or entity to which the
Parties mutually agree (the “Firm”), whose determination will be conclusive and
binding upon Executive and the Company for all purposes. For purposes of making
the calculations required by this Section 7, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the Firm
such information and documents as the Firm may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Firm may reasonably incur in connection with any calculations contemplated by
this Section 7.

 

8. Confidentiality.

 

(a) Definition of Confidential Information. Executive understands that “Company
Confidential Information” means information (including any and all combinations
of individual items of information) that the Company has or will develop,
acquire, create, compile, discover or own, that has value in or to the Company’s
business which is not generally known and which the Company wishes to maintain
as confidential. Company Confidential Information includes both information
disclosed by the Company to Executive, and information developed or learned by
Executive during the course of Executive’s employment with Company. Company
Confidential Information also includes all information of which the unauthorized
disclosure could be detrimental to the interests of Company, whether or not such
information is identified as Company Confidential Information. By example, and
without limitation, Company Confidential Information includes any and all
non-public information that relates to the actual or anticipated business and/or
products, research or development of the Company, or to the Company’s technical
data, trade secrets, or know-how, including, but not limited to, research,
product plans, or other information regarding the Company’s products or services
and markets therefor, customer lists and customers (including, but not limited
to, customers of the Company on which Executive called or with which Executive
may become acquainted during the Employment Term), software, developments,
inventions, discoveries, ideas, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
and other business information disclosed by the Company either directly or
indirectly in writing, orally or by drawings or inspection of premises, parts,
equipment, or other Company property. Notwithstanding the foregoing, Company
Confidential Information shall not include any such information which Executive
can establish (i) was publicly known or made generally available prior to the
time of disclosure by Company to Executive; (ii) becomes publicly known or made
generally available after disclosure by Company to me through no wrongful action
or omission by Executive; or (iii) is in Executive’s rightful possession,
without confidentiality obligations, at the time of disclosure by Company as
shown by Executive’s then-contemporaneous written records; provided that any
combination of individual items of information shall not be deemed to be within
any of the foregoing exceptions merely because one or more of the individual
items are within such exception, unless the combination as a whole is within
such exception. Executive understands that nothing in this Agreement is intended
to limit employees’ rights to discuss the terms, wages, and working conditions
of their employment, as protected by applicable law.

 

-6- 

   



 

(b) Nonuse and Nondisclosure. Executive agrees that during and after Executive’s
employment with the Company, Executive will hold in the strictest confidence,
and take all reasonable precautions to prevent any unauthorized use or
disclosure of Company Confidential Information, and Executive will not (i) use
the Company Confidential Information for any purpose whatsoever other than for
the benefit of the Company in the course of Executive’s employment, or (ii)
disclose the Company Confidential Information to any third party without the
prior written authorization of the President of the Company. Prior to disclosure
when compelled by applicable law; Executive shall provide prior written notice
to the President of the Company, as applicable. Executive agrees that Executive
obtains no title to any Company Confidential Information, and that as between
Company and Executive, the Company retains all Confidential Information as the
sole property of the Company. Executive understands that Executive’s
unauthorized use or disclosure of Company Confidential Information during
Executive’s employment may lead to disciplinary action, up to and including
immediate termination and legal action by the Company. Executive understands
that Executive’s obligations under this Section 8(b) shall continue after
termination of Executive’s employment.

 

(c) Former Employer Confidential Information. Executive agrees that during
Executive’s employment with the Company, Executive will not improperly use,
disclose, or induce the Company to use any proprietary information or trade
secrets of any former employer or other person or entity with which Executive
has an obligation to keep in confidence. Executive further agrees that Executive
will not bring onto the Company’s premises or transfer onto the Company’s
technology systems any unpublished document, proprietary information, or trade
secrets belonging to any such third party unless disclosure to, and use by, the
Company has been consented to in writing by such third party.

 

(d) Third Party Information. Executive recognizes that the Company has received
and in the future will receive from third parties associated with the Company,
e.g., the Company’s customers, suppliers, licensors, licensees, partners, or
collaborators (“Associated Third Parties”), their confidential or proprietary
information (“Associated Third Party Confidential Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such Associated
Third Party Confidential Information and to use it only for certain limited
purposes. By way of example, Associated Third Party Confidential Information may
include the habits or practices of Associated Third Parties, the technology of
Associated Third Parties, requirements of Associated Third Parties, and
information related to the business conducted between the Company and such
Associated Third Parties. Executive agrees at all times during Executive’s
employment with the Company and thereafter, that Executive owes the Company and
its Associated Third Parties a duty to hold all such Associated Third Party
Confidential Information in the strictest confidence, and not to use it or to
disclose it to any person, firm, corporation, or other third party except as
necessary in carrying out Executive’s work for the Company consistent with the
Company’s agreement with such Associated Third Parties. Executive further agrees
to comply with any and all Company policies and guidelines that may be adopted
from time to time regarding Associated Third Parties and Associated Third Party
Confidential Information. Executive understands that Executive’s unauthorized
use or disclosure of Associated Third Party Confidential Information or
violation of any Company policies during Executive’s employment may lead to
disciplinary action, up to and including immediate termination and legal action
by the Company.

 

-7- 

   



 

9. Ownership.

 

(a) Assignment of Inventions. As between the Company and Executive, Executive
agrees that all right, title, and interest in and to any and all copyrightable
material, notes, records, drawings, designs, logos, inventions, improvements,
developments, discoveries, ideas and trade secrets conceived, discovered,
authored, invented, developed or reduced to practice by Executive, solely or in
collaboration with others, during the period of time Executive is in the employ
of the Company (including during Executive’s off-duty hours), or with the use of
Company’s equipment, supplies, facilities, or Company Confidential Information,
and any copyrights, patents, trade secrets, mask work rights or other
intellectual property rights relating to the foregoing (collectively,
“Inventions”), are the sole property of the Company. Executive also agrees to
promptly make full written disclosure to the Company of any Inventions, and to
deliver and assign and hereby irrevocably assign fully to the Company all of
Executive’s right, title and interest in and to Inventions. Executive agrees
that this assignment includes a present conveyance to the Company of ownership
of Inventions that are not yet in existence. Executive further acknowledges that
all original works of authorship that are made by Executive (solely or jointly
with others) within the scope of and during the period of Executive’s employment
with the Company and that are protectable by copyright are “works made for
hire,” as that term is defined in the United States Copyright Act. Executive
understands and agree that the decision whether or not to commercialize or
market any Inventions is within the Company’s sole discretion and for the
Company’s sole benefit, and that no royalty or other consideration will be due
to Executive as a result of the Company’s efforts to commercialize or market any
such Inventions.

 

(b) Pre-Existing Materials. Executive will inform the Company in writing before
incorporating any inventions, discoveries, ideas, original works of authorship,
developments, improvements, trade secrets and other proprietary information or
intellectual property rights owned by Executive or in which Executive has an
interest prior to, or separate from, Executive’s employment with the Company,
including, without limitation, any such inventions that are subject to the
California Labor Code Section 2870 (attached hereto as Exhibit B) (“Prior
Inventions”) into any Invention or otherwise utilizing any such Prior Invention
in the course of Executive’s employment with the Company; and the Company is
hereby granted a nonexclusive, royalty-free, perpetual, irrevocable,
transferable worldwide license (with the right to grant and authorize
sublicenses) to make, have made, use, import, offer for sale, sell, reproduce,
distribute, modify, adapt, prepare derivative works of, display, perform, and
otherwise exploit such Prior Inventions, without restriction, including, without
limitation, as part of or in connection with such Invention, and to practice any
method related thereto. Executive will not incorporate any inventions,
discoveries, ideas, original works of authorship, developments, improvements,
trade secrets and other proprietary information or intellectual property rights
owned by any third party into any Invention without the Company’s prior written
permission. Executive has attached hereto as Exhibit A, a list describing all
Prior Inventions or, if no such list is attached, Executive represents and
warrants that there are no such Prior Inventions. Furthermore, Executive
represents and warrants that if any Prior Inventions are included on Exhibit A,
they will not materially affect Executive’s ability to perform Executive’s
obligations under this Agreement.

 

-8- 

   

 

(c) Moral Rights. Any assignment to the Company of Inventions includes all
rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any other rights throughout the world that may be known as or
referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, Executive hereby waives and agrees not to enforce
any and all Moral Rights, including, without limitation, any limitation on
subsequent modification, to the extent permitted under applicable law.

 

(d) Maintenance of Records. Executive agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Executive (solely or jointly with others) during the Employment Term. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that may be specified by the Company. As between
Company and Executive, the records are and will be available to and remain the
sole property of the Company at all times.

 

(e) Further Assurances. Executive agrees to assist the Company, or its designee,
at the Company’s expense, in every proper way to secure the Company’s rights in
the Inventions in any and all countries, including the disclosure to the Company
of all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, and all other instruments that
the Company shall deem proper or necessary in order to apply for, register,
obtain, maintain, defend, and enforce such rights, and in order to deliver,
assign and convey to the Company, its successors, assigns, and nominees the sole
and exclusive rights, title, and interest in and to all Inventions, and
testifying in a suit or other proceeding relating to such Inventions. Executive
further agrees that Executive’s obligations under this Section 9(e) shall
continue after the termination of this Agreement.

 

(f) Attorney-in-Fact. Executive agrees that, if the Company is unable because of
Executive’s unavailability, mental or physical incapacity, or for any other
reason to secure Executive’s signature with respect to any Inventions,
including, without limitation, for the purpose of applying for or pursuing any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company in Section 9(a),
then Executive hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact,
to act for and on Executive’s behalf to execute and file any papers and oaths,
and to do all other lawfully permitted acts with respect to such Inventions to
further the prosecution and issuance of patents, copyright and mask work
registrations with the same legal force and effect as if executed by Executive.
This power of attorney shall be deemed coupled with an interest, and shall be
irrevocable.

 

10. Conflicting Obligations.

 

(a) Current Obligations. Executive agrees that during the Employment Term,
Executive will not engage in or undertake any other employment, occupation,
consulting relationship, or commitment that is directly related to the business
in which the Company is now involved or becomes involved or has plans to become
involved, nor will Executive engage in any other activities that conflict with
Executive’s obligations to the Company.

 

-9- 

   

 

(b) Prior Relationships. Without limiting Section 10(a), Executive represents
and warrants that Executive has no other agreements, relationships, or
commitments to any other person or entity that conflict with the provisions of
this Agreement, Executive’s obligations to the Company under this Agreement, or
Executive’s ability to become employed and perform the services for which
Executive is being hired by the Company. Executive further agrees that if
Executive has signed a confidentiality agreement or similar type of agreement
with any former employer or other entity, Executive will comply with the terms
of any such agreement to the extent that its terms are lawful under applicable
law. Executive represents and warrants that after undertaking a careful search
(including searches of Executive’s computers, cell phones, electronic devices,
and documents), Executive has returned all property and confidential information
belonging to all prior employers (and/or other third parties Executive has
performed services for in accordance with the terms of Executive’ applicable
agreement). Moreover, Executive agrees to fully indemnify the Company, its
directors, officers, agents, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns for all verdicts, judgments, settlements, and other losses incurred by
any of them resulting from Executive’s breach of Executive’s obligations under
any agreement with a third party to which Executive is a party or obligation to
which Executive is bound, as well as any reasonable attorneys’ fees and costs if
the plaintiff is the prevailing party in such an action, except as prohibited by
law.

 

11. Return of Company Materials.

 

(a) Definition of Electronic Media Equipment and Electronic Media Systems.
Executive understands that “Electronic Media Equipment” includes, but is not
limited to, computers, external storage devices, thumb drives, handheld
electronic devices, telephone equipment, and other electronic media devices.
Executive understands that “Electronic Media Systems” includes, but is not
limited to, computer servers, messaging and email systems or accounts, and
web-based services (including cloud-based information storage accounts), whether
provided for Executive’s use directly by the company or by third-party providers
on behalf of the Company.

 

(b) Return of Company Property. Executive understands that anything that
Executive created or worked on for the Company while working for the Company
belongs solely to the Company and that Executive cannot remove, retain, or use
such information without the Company’s express written permission. Accordingly,
upon separation from employment with the Company or upon the Company’s request
at any other time, Executive will immediately deliver to the Company, and will
not keep in Executive’s possession, recreate, or deliver to anyone else, any and
all Company property, including, but not limited to, Company Confidential
Information, Associated Third Party Confidential Information, all Company
equipment including all Company Electronic Media Equipment, all tangible
embodiments of the Inventions, all electronically stored information and
passwords to access such property, Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any of the foregoing items,
including, without limitation, those records maintained pursuant to Section
9(d).

 

(c) Return of Company Information on Company Electronic Media Equipment. In
connection with Executive’s obligation to return information to the Company,
Executive agrees that Executive will not copy, delete, or alter any information,
including personal information voluntarily created or stored, contained upon
Executive’s Company Electronic Media Equipment before Executive returns the
information to the Company.

 

-10- 

   

 

(d) Return of Company Information on Personal Electronic Media Equipment. In
addition, if Executive has used any personal Electronic Media Equipment or
personal Electronic Media Systems to create, receive, store, review, prepare or
transmit any Company information, including but not limited to, Company
Confidential Information, Executive agrees to make a prompt and reasonable
search for such information in good faith, including reviewing any personal
Electronic Media Equipment or personal Electronic Media Systems to locate such
information and if Executive locates such information, Executive agrees to
notify the Company of that fact and then provide the Company with a computer-
useable copy of all such Company information from those equipment and systems;
and Executive agrees to cooperate reasonably with the Company to verify that the
necessary copying is completed (including upon request providing a sworn
declaration confirming the return of property and deletion of information), and,
upon confirmation of compliance by the Company, Executive agrees to delete and
expunge all Company information.

 

(e) No Expectation of Privacy in Company Property. Executive understands that
Executive has no expectation of privacy in Company property, and Executive
agrees that any Company property situated on Company premises, or held by
third-party providers for the benefit of the Company, is subject to inspection
by Company personnel at any time with or without further notice. Executive also
understands and agrees that as it relates to the Company’s desire to protect its
confidential and proprietary information, Executive has no expectation of
privacy as to any personal Electronic Media Equipment or personal Electronic
Media Systems that Executive has used for Company purposes. Executive further
agrees that the Company, at its sole discretion, may have access to such
personal Electronic Media Equipment or personal Electronic Media Systems to
retrieve, destroy, or ensure the permanent deletion of Company information from
such equipment or systems. Executive also consents to an exit interview and an
audit to confirm Executive’s compliance with this Section 11, and Executive will
certify in writing that Executive has complied with the requirements of this
Section 11.

 

(f) Exception to Assignments. I UNDERSTAND THAT THE PROVISIONS OF THIS AGREEMENT
REQUIRING ASSIGNMENT OF INVENTIONS (AS DEFINED UNDER SECTION 9(a) ABOVE) TO THE
COMPANY DO NOT APPLY TO ANY INVENTION THAT QUALIFIES FULLY UNDER THE PROVISIONS
OF CALIFORNIA LABOR CODE SECTION 2870 (ATTACHED HERETO AS EXHIBIT B). I WILL
ADVISE THE COMPANY PROMPTLY IN WRITING OF ANY INVENTIONS THAT I BELIEVE MEET THE
CRITERIA IN CALIFORNIA LABOR CODE SECTION 2870 AND ARE NOT OTHERWISE DISCLOSED
ON EXHIBIT A TO PERMIT A DETERMINATION OF OWNERSHIP BY THE COMPANY. ANY SUCH
DISCLOSURE WILL BE RECEIVED IN CONFIDENCE.

 

12. Termination Certification. Upon separation from employment with the Company,
Executive agrees to immediately sign and deliver to the Company the termination
certification attached hereto as Exhibit C. Executive also agrees to keep the
Company advised of Executive’s home and business address for a period of three
(3) years after termination of Executive’s employment with the Company, so that
the Company can contact Executive regarding Executive’s continuing obligations
under by this Agreement.

 

13. Notification of New Employer. In the event that Executive leaves the employ
of the Company, Executive hereby grants consent to notification by the Company
to Executive’s new employer about Executive’s obligations under this Agreement.

 

14. Solicitation of Employees. To the fullest extent permitted under applicable
law, Executive agrees that during Executive’s employment and for a period of
twelve (12) months immediately following the termination of Executive’s
relationship with the Company for any reason, whether voluntary or involuntary,
with or without cause, Executive will not directly or indirectly solicit any of
the Company’s employees to leave their employment at the Company. Executive
agrees that nothing in this Section 14 shall affect Executive’s continuing
obligations under this Agreement during and after this twelve (12) month period,
including, without limitation, Executive’s obligations under Section 8.

 

-11- 

   

 

15. Company Policies. Executive agrees to diligently adhere to all policies of
the Company, including the Company’s as may be in effect from time to time
during the Employment Term.

 

16. Representations. Without limiting Executive’s obligations under Section 9(e)
above, Executive agrees to execute any proper oath or verify any proper document
required to carry out the terms of this Agreement. Executive represents and
warrants that Executive’s performance of all the terms of this Agreement will
not breach any agreement to keep in confidence information acquired by Executive
in confidence or in trust prior to Executive’s employment by the Company.
Executive hereby represents and warrants that Executive has not entered into,
and Executive will not enter into, any oral or written agreement in conflict
herewith.

 

17. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

 

18. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors, if to the Company, to the
attention of the President at the address set forth on the signature page
hereto, and if to Executive, at the address set forth on the signature page
hereto, or, in either case, at such other addresses as the parties may later
designate in writing.

 

19. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

 

20. Arbitration. Executive agrees that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Executive’s service to
the Company, shall be subject to arbitration in accordance with the provisions
of the Confidentiality Agreement incorporated herein by this reference as though
fully set forth herein.

 

21. Integration. This Agreement, together with the Award Agreement, represents
the entire agreement and understanding between the parties as to the subject
matter herein and supersedes all prior or contemporaneous agreements whether
written or oral. This Agreement may be modified only by agreement of the parties
by a written instrument executed by the parties that is designated as an
amendment to this Agreement.

 

22. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

 

-12- 

   

 

23. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

24. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

25. Governing Law; Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of California without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in Orange County, California. The parties hereby irrevocably submit to
the exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

 

26. Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

27. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

 

[Remainder of page intentionally left blank.]

 

-13- 

   



 

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first written above.

 

  “COMPANY”        

ADAPTIVE MEDIAS, INC.,

a Nevada corporation

        By: /s/ Omar Akram   Name: Omar Akram   Title: President        
Address:       Adaptive Medias, Inc.     47 Discovery, Suite 220     Irvine,
California 92618     Attention: President         “EXECUTIVE”           /s/ John
Strong     John Strong         Address:       123 15th street     Albuquerque,
NM 87104

 

[Signature page to Executive Employment Agreement]

 



   

   

 

Exhibit A

 

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED UNDER SECTION 9

 

Title of Invention   Date  

Identifying Number

or Brief Description

         

 

[X] No prior inventions, original works of authorship or improvements.

 

 

[  ] Additional sheets attached

 

Date: 1-29-16   /s/ John Strong       John Strong               Address:      
123 15th street       Albuquerque, NM 87104

 



 A-1 

   



 

Exhibit B



 

CALIFORNIA LABOR CODE SECTION 2870

INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

 

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 

 B-1 

   



 

Exhibit C

 

ADAPTIVE MEDIAS, INC.

 

TERMINATION CERTIFICATION

 

This certification is delivered pursuant to the terms of an Executive Employment
Agreement (the “Executive Employment Agreement”) entered into between Adaptive
Medias, Inc., a Nevada corporation (the “Company”), and John Strong
(“Executive”).

 

Executive hereby certifies that Executive does not have in Executive’s
possession, nor has Executive failed to return, any devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, equipment, any other documents or property, or
reproductions of any and all aforementioned items belonging to the Company or
its subsidiaries, affiliates, successors or assigns (together, the “Company”).

 

Executive further certifies that Executive has complied with all the terms of
the Executive Employment Agreement, including the reporting of any inventions
and original works of authorship (as defined therein) conceived or made by
Executive (solely or jointly with others), as covered by the Executive
Employment Agreement.

 

Executive further agrees that, in compliance with the Executive Employment
Agreement, Executive will preserve as confidential all Company Confidential
Information and Associated Third Party Confidential Information, including trade
secrets, confidential knowledge, data, or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, databases, other original works of
authorship, customer lists, business plans, financial information, or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants, or licensees.

 

Executive also agrees that for twelve (12) months from this date, Executive will
not directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company. Executive agree that nothing in this paragraph shall
affect Executive’s continuing obligations under the Executive Employment
Agreement during and after this twelve (12) month period, including, without
limitation, Executive’s obligations under Section 8 (Confidentiality) thereof.

 

After leaving the Company’s employment, Executive will be employed by
                             in the position of                                .

 

      “EXECUTIVE”         Date:                     John Strong              
Address:                

 

 C-1 

   





 

 